The Chancellor.
The design and end of the agreement between Peacock and Dickinson was that Dickinson should make, use, and vend Peacock’s Patent Plough in the State of Delaware, exclusively of all others; for which Dickinson was to pay to Peacock $150 at two different payments and purchase all the castings of Peacock. The advantage to Dickinson was the exclusive sale of these ploughs in this state; and to Peacock, the receipt of $150, and the sale of his castings. It was not the intention that Dickinson, after the purchase of this privilege, should neglect or cease to make and sell these ploughs; for by such neglect or omission he as effectually deprived Peacock of the benefit of this invention, as if he in any other manner deprived him of the property in this patent. If there had been an absolute sale to Dickinson of this privilege in this state, without any emolument to Peaco'ck *353from the making and vending of these ploughs, Dickinson then might have used the privilege at his pleasure; but as long as Peacock had an interest in the exercise of the right, Dickinson was bound to carry on the business according to the spirit of the agreement. The making and selling the ploughs was as much, a part of the contract as the payment of the $150, and if Dickinson fails to perform his part of the contract by not making and vending the ploughs, and not getting his castings of Peacock, it is sufficient reason for annulling the contract. If Peacock had been the cause of the failure, that would have excused Dickinson; but he was not. The refusing by Dickinson to account to Peacock for the castings according to the terms of the contract was the cause of Peacock’s refusing to supply Dickinson when required, according to the testimony of Abel Smith. Dickinson made the first failure. He has also failed in making a supply of these ploughs, and in this way he has deprived Peacock of the benefit of his discovery. The defendant has complained of the vexation of the suits prosecuted by Peacock against Dickinson and of the assignment of his account. All this he had a right to do, and [it] cannot fairly be alleged as the cause of his (the defendant’s) failure.
The agreement must be annulled. An account should be taken of the money due to Peacock for castings from Dickinson. Dickinson should be allowed in the $150 for so much of the time the patent has to run, and that sum abated for the time to come should be a credit to him for the castings he has received.